Filed with the Securities and Exchange Commission on December 20, 2011 1933 Act Registration File No. 333-86348 1940 Act File No. 811-21079 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 39 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 41 x (Check Appropriate Box or Boxes) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-866-388-6292 (Registrant's Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): o Immediately upon filing pursuant to paragraph (b). ý On January 19, 2012 pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). o On pursuant to paragraph (a)(1). o 75 days after filing pursuant to paragraph (a)(2). o On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE: Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 37 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended on October 7, 2011, and pursuant to Rule 485(a)(2) would become effective on December 21, 2011. This Post-Effective Amendment No. 39 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 19, 2012, as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 39 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.39 to the Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Raleigh and the State of North Carolina on the 20th day of December, 2011. Hatteras Alternative Mutual Funds Trust By: /s/ J. Michael Fields J. Michael Fields, Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 39 to the Registration Statement has been signed below by the following persons in the capacities indicated and on December 20, 2011. Signature Title Robert Anderson* Independent Trustee Robert Anderson Joseph E. Breslin* Independent Trustee and Chairman Joseph E. Breslin H. Alexander Holmes* Independent Trustee H. Alexander Holmes Thomas Mann* Independent Trustee Thomas Mann Joy Montgomery Rocklin* Independent Trustee Joy Montgomery Rocklin Steve E. Moss* Independent Trustee Steve E. Moss Gregory S. Sellers* Independent Trustee Gregory S. Sellers David B. Perkins* David B. Perkins Interested Trustee, President and Chief Executive Officer Robert Lance Baker* Treasurer and Chief Financial Officer Robert Lance Baker By: /s/ J. Michael Fields J. Michael Fields, Secretary Attorney-in-Fact pursuant to Power of Attorney filed on February 26, 2010.
